Case: 12-50824      Document: 00512694005         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 12-50824                                 FILED
                                  Summary Calendar                           July 10, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIO RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-2114


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Julio Rodriguez appeals the sentence imposed following his guilty plea
to possession with intent to distribute more than 500 grams of cocaine. He was
sentenced to 60 months of imprisonment, the mandatory minimum sentence,
and five years of supervised release. Rodriguez contends that he was entitled
to a downward departure, pursuant to U.S.S.G. § 5H1.4, based on his alcohol
abuse, and that the district court mistakenly believed that it could not depart


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50824     Document: 00512694005     Page: 2   Date Filed: 07/10/2014


                                  No. 12-50824

on that basis. The Government responds that his claims of error are barred by
his appeal waiver.
      Rodriguez does not acknowledge the existence of the appeal waiver much
less challenge its validity on appeal. A review of the record indicates that he
knowingly and voluntarily waived his right to appeal his sentence, see United
States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994), and that his claims of error
regarding his sentence are barred by the appeal waiver.
      Accordingly, the appeal is DISMISSED. Counsel is WARNED that the
filing of an appeal contrary to a valid appeal waiver is a needless waste of
resources and could result in sanctions. See United States v. Gaitan, 171 F.3d
222, 224 (5th Cir. 1999).




                                        2